DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of species I in the reply filed on 11/23/2020 is acknowledged.
3.	Claims 2 & 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 & 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujii et al. (2020/0084333).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in 
Fujii et al. disclose the following claimed limitations:
* Re clms 1, 4 & 6 a handheld recording device/10/ (Abst., figs 1-18)
* first face/bottom, 30/ having an opening (paras 0036-0040, fig 3)
* a second face/top, 31/ disposed opposite the first face/30/ (paras 0036-0040, figs 1-4);
* a third face pair/sides, 32, 33// different from the first face and the second face, one of the third face pair/32/ being disposed on one side in a given direction of the second face and configured to be held by a user for recording (paras 0036-0043, figs 1-4 & 8-11);
* a recorder/inkjet head, 40/ configured to discharge ink from the opening (paras 0036-0043);
* a connector/6/ configured to be connected to a cable to receive at least one of power and image data (paras 0036-0042, figs 1-4 & 8-11);
* the connector disposed at a position closer to the second face than the first face, on another one of the third face pair disposed on another side in the given direction of the second face (paras 0036-0042, figs 1-4 & 8-11);

* Re clm 4, a third face pair different from the first face and the second face, the third face pair being configured to be held by a user for recording (paras 0036-0043, figs 1-4 & 8-11);


* Re clm 5, wherein the guide is disposed in a direction perpendicular to a given direction of the second face and on one side of the at least one of the third face pair in the given direction of the second face (paras 0036-0042, figs 1-4 & 8-11).

* Re clm 6, a first face having an opening on one side in a given direction of the first face (paras 0036-0040, fig 3)
* a third face different from the first face and the second face, the third face being disposed on another side in the given direction of the first face (paras 0036-0043, figs 1-4, 8-11);
* a recorder configured to discharge ink from the opening (paras 0036-0043, figs 1-4);
* a connector configured to be connected to a cable to receive at least one of power and image data, the connector disposed at a position closer to the first face than the second face on the third face (paras 0036-0042, figs 1-4 & 8-11).
Communication With The USPTO
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853